DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) forms PTO-1149 filed 11/04/2019 & 12/23/2019.  These IDS have been considered.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claim 1, none of the prior art alone or in combination neither discloses nor renders obvious a pot magnet for an electronic balance as claimed wherein the permanent body is glued to the pole plate on a surface of the pole plate that faces the pot base without contact to the pot base in combination with the remaining claim limitations.


The second closest prior art is JPH 10142032 which also discloses a  pot magnet comprising a permanent magnetic in a pot base in between the pot base and a pole plate, the pole plate being fixed by a rigid mechanical connection. In this case the disclosure does teach using an adhesive to keep the elements in place but the adhesive is also between the permanent magnet and the pot base (see ¶¶ [0013] & [0021] of translation) which fails to meet the limitation of “glued to the pole plate on a surface of the pole plate on a surface of the pole plate that faces the pot base without contact to the pot base”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914.  The examiner can normally be reached on T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/NATALIE HULS/Primary Examiner, Art Unit 2863